BERKOWITZOLIVER                           LLP



Stacey R. Gilman
sgilman@berkowitzoliver.com
DD: (816) 627-0216



                                           April 2, 2020

VIA E-MAIL

Christopher M. DeBacker
Law Office of Mark Brown, LLC
7225 Renner Road, Suite 201
Shawnee, KS 66217
chris@midwestip.com

Hissan Anis
A. Justin Poplin
Lathrop GPM
10851 Mastin Boulevard
Building 82, Suite 1000
Overland Park, KS 66210
hissan.anis@lathropgpm.com
justin.poplin@lathropgpm.com

                                       Re: Voice Tech Corporation v. Mycroft AI, Inc.
                                           W.D. Mo. Case No. 20-cv-00111-RK

Dear Gentlemen:

        By way of introduction, I represent Voice Tech Corporation (“Voice Tech”) in the above-
captioned suit. As you may have seen, we have just filed a Motion for Relief in the case, asking
Judge Ketchmark to order your client, Mycroft AI, Inc. (“Mycroft”) and its CEO/First Officer,
Joshua Montgomery, to cease and desist from harassing and threatening behavior toward Voice
Tech and its counsel. Although I do not yet know any of you personally, as fellow members of
the local bars, I assume you will agree that the conduct by Mycroft and Mr. Montgomery
documented by Voice Tech’s filings today is unacceptable. It is, therefore, our hope that you will
encourage your client to consent to the entry of the order we have proposed, and will also do
whatever you can to persuade Mr. Montgomery and Mycroft’s other personnel to comply with its
terms.

        I regret that our first communication in this case must be about this subject. Please feel
free to contact me anytime to discuss the case. In compliance with the current orders and




         Case 4:20-cv-00111-RK Document 14-1 Filed 04/02/20 Page 1 of 2
BERKOWITZOLIVER                         LLP



April 2, 2020
Page 2

guidelines in place, I am currently working remotely, so either email or my cell phone
(816.204.0765) are the best way to reach me.


                                     Very truly yours,



                                     Stacey R. Gilman


SRG:vp




         Case 4:20-cv-00111-RK Document 14-1 Filed 04/02/20 Page 2 of 2
